Citation Nr: 1212639	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  02-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraines.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from September 1965 to September 1967.

This matter arises to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted an increased (50 percent) rating for posttraumatic stress disorder (PTSD).  At that time, the Veteran had not yet claimed entitlement to TDIU.  

In May 2004, the Board remanded the claim for an increased rating for PTSD.  In January 2008, the Board granted a 70 percent schedular rating for PTSD.  However, in February 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the case.  

Shortly after the Court's February 2009 remand order, it issued an important decision concerning implied TDIU claims.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted.  This case-law confers Board jurisdiction over the TDIU claim even though a notice of disagreement concerning TDIU has not been filed.  

In April 2010, the Board again remanded the PTSD rating claim.  In September 2011, the Board denied the PTSD rating claim.  The Board also determined that a TDIU claim had been raised, Rice, and remanded the TDIU claim for development.  Because the Board has adjudicated the PTSD rating claim, it will not be discussed.  

During the recent remand period, the RO granted service connection for an active cancer and assigned a 100 percent schedular rating effective April 19, 2010.  

This appeal also arises from a November 2009 rating decision that, in pertinent part, granted service connection for migraines and assigned an initial 30 percent rating, with an effective for service connection of December 1, 2008.  The Veteran timely submitted a notice of disagreement (hereinafter: NOD).  In August 2011, the RO issued a statement of the case (hereinafter: SOC).  In lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals, in October 2011, within the 60-day time limit, the Veteran submitted correspondence containing the necessary information.  Thus, his appeal of this issue was timely perfected.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

In May 2010, the Veteran reported that since beginning chemotherapy for service-connected cancer, he has lost all sensation of taste.  The issue of secondary service connection for loss of sense of taste due to chemotherapy has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

Because a 70 percent schedular rating for PTSD is in effect simultaneously with a 100 percent schedular rating for cancer, the case merits consideration of compensation at the 38 U.S.C.A. § 1114(s) rate.  This is referred to the RO for appropriate action. 

The issues of entitlement to an initial evaluation in excess of 30 percent for migraines, and entitlement to TDIU prior to April 19, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via VA's Appeals Management Center (hereinafter: AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

As of April 19, 2010, the Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

As of April 19, 2010, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to TDIU.  

As an initial matter, as noted in the Board's April 2010 Remand and September 2011 decision, in August 2009, the Veteran withdrew his claim for TDIU.  See VA Form 119, dated August 20, 2009.  See also Veteran's statement, received April 24, 2009 ("I do not wish to be considered for individual unemployability.").  See 38 C.F.R. § 20.204(b) (2011); Tomlin v. Brown, 5 Vet. App. 355 (1993).  Once he withdrew his TDIU claim, it ceased to exist.  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  Therefore, although the Board subsequently determined that a TDIU claim had been raised anew, the effective date for any grant of TDIU may not precede the withdrawal of his claim on August 20, 2009.  Id.  In the Board's decision, infra, TDIU has been granted as of April 19, 2010.  To the extent that the TDIU issue has been remanded, the relevant time period for the remaining TDIU claim is therefore between August 20, 2009 and April 18, 2010.  
  
A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In this case, there is a 100 percent schedular rating in effect.  For the period beginning on April 19, 2010, the Veteran has a single disability rated at 100 percent and another at 70 percent, and additional ratings at lower percentages.  The service-connected disabilities clearly meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Although the RO granted a 100 percent schedular rating for a service-connected malignant tumor, effective April 19, 2010, this does not preclude consideration of a simultaneous TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence indicates that the Veteran has not worked since 1989.  The evidence includes a statement from S.M.S., M.D., dated in May 2010, in which this physician states that the Veteran is undergoing extensive treatment for a gastrointestinal stromal tumor, to include chemotherapy, and that, "he should be considered completely and permanently disabled."  There is an opinion in a November 2011 VA examination report which weighs against the claim, however, this opinion did not include consideration of the effects of the Veteran's service-connected gastrointestinal stromal tumor.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted as of the effective date for the Veteran's service-connected stromal tumor, evaluated as 100 percent disabling, i.e., for the period beginning April 19, 2010.  

As a final matter, as provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is partially granting the benefit sought on appeal, and remanded the remaining aspect of the issue.  Accordingly, the duty to notify and the duty to assist need not be discussed.  


ORDER

As of April 19, 2010, TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Notwithstanding VA examination reports dated in 2011 and 2012, the most recent records of treatment for the Veteran's migraines are dated in 2010.  On remand, the Veteran should be requested to identify all treatment for his headaches after 2010, followed by an attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).    

With regard to the claim for TDIU (prior to April 19, 2010), this claim requires additional development prior to adjudication.  The Veteran has not returned a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran recently explained that he did not complete that form earlier because he confused it with a claim for pension-a claim in which he had no interest.  The Veteran should therefore be supplied once again with a VA Form 21-8940.  Once completed, the application for TDIU will allow VA to consider the Veteran's education level and other training, which is germane to the issue of employability.  

While health professionals have addressed whether individual service-connected disabilities would preclude employment, in March 2010 the Veteran's representative pointed out that VA has not yet requested a medical opinion that addresses whether all service-connected disabilities, in combination, could have caused unemployability (prior to April 19, 2010).  On remand, an opinion should be obtained.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  

Finally, an additional service connection claim, mentioned in the introduction, remains pending.  This claim is intertwined with the TDIU issue, as is the claim for an initial evaluation in excess of 30 percent for migraines, and these issues must therefore be addressed prior to a TDIU rating decision.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Provide the Veteran with a VA Form 21-8940.  The Veteran should be informed that information gathered on that form is needed in order to process his TDIU claim.  

2.  Request that the Veteran identify all VA and private (non-VA) sources of treatment for his headaches since 2010.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    

3.  After the development specified in the first two paragraphs of this remand has been completed, adjudicate the claim for an initial evaluation in excess of 30 percent for migraines, and the claim for service connection for loss of sense of taste.  

4.  After the development specified in the first three paragraphs of this remand has been completed, the RO/AMC should arrange for a medical opinion by an M.D. The physician must be provided with the Veteran's C-file in association with the opinion, and he/she should indicate that the Veteran's C-file has been reviewed.  Provide the physician with a list of the Veteran's service-connected disabilities, and their assigned evaluations, for the period between August 20, 2009 and April 18, 2010.  

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that, for the period between August 20, 2009 and April 18, 2010, the Veteran's service-connected disabilities in combination would prevent the Veteran from securing and following a substantially gainful occupation. 

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be examined if necessary.  

5.  Following the above, the RO/AMC should review all relevant evidence and re-adjudicate the claim for TDIU prior to April 19, 2010.  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause (if an examination is scheduled) may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


